Citation Nr: 0803487	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-33 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel





INTRODUCTION

The veteran had reported active duty service in the 
Philippine Commonwealth Army from December 1941 to March 
1943; in the Recognized Philippine Guerillas from February 
1944 to April 1945; in the Regular Philippine Army from April 
1945 to February 1946 and in the Philippine Scouts from June 
1946 to May 1949.  The veteran was a prisoner of war from May 
1942 to January 1943.  He died in May 2003.  The appellant in 
this case is seeking Department of Veterans Affairs (VA) 
benefits as the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a VA 
Regional Office (RO).  A notice of disagreement was received 
in March 2004, a statement of the case was issued in August 
2004, and a substantive appeal was received in September 
2004.  Personal RO hearings were scheduled in June 2004 and 
August 2004.  However, the appellant canceled both times and 
has not requested that another hearing be rescheduled.   


FINDINGS OF FACT

1.  The veteran died in May 2003.  A death certificate lists 
the cause of death as cardio-respiratory arrest and the 
underlying cause as laryngeal carcinoma; chronic obstructive 
pulmonary disease (COPD) is listed as another significant 
condition contributing to death. 

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The disabilities that caused the veteran's death were not 
manifested during the veteran's military service or for many 
years thereafter, nor were they otherwise related to the 
veteran's service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2007).

In the instant case, the record shows that in a September 
2003 VCAA letter, the appellant was informed of the 
information and evidence necessary to substantiate a claim 
for DIC benefits.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the veteran was not service-connected for 
any disabilities at the time of his death.  Thus, the first 
two elements given in Hupp are not applicable in the instant 
claim. 

The Board also notes that the September 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised  to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in September 2003, which was prior 
to the January 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of cause of the veteran's death, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
types of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection for cause of the veteran's death, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, post service private treatment 
records, lay statements and a VA medical opinion.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

A VA medical opinion was completed in December 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The opinion 
obtained contains sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further medical opinion is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The appellant is claiming service connection for veteran's 
cause of death.  In a claim of service connection for the 
cause of the veteran's death, evidence must be presented that 
links the fatal disease to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312.  Evidence 
must be presented showing that a service-connected disability 
is either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors and cardiovascular disease (including 
hypertension), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service; and active tuberculosis is presumed 
to have incurred in service if manifests to a compensable 
degree within three years of discharge from service.  For 
veterans who were prisoners of war, certain disabilities, 
such as atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, and arrhythmia), are presumed to 
have been incurred in service if manifest to a compensable 
degree at any time after discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The May 2003 death certificate lists the cause of death as 
cardio-respiratory arrest.  The underlying cause is listed as 
laryngeal carcinoma, and chronic obstructive pulmonary 
disease is listed as a contributing cause.  In an October 
2003 statement, the City Health Officer who issued the death 
certificate indicated that since the veteran died at home, 
the death certificate was issued based on the history 
provided by the informant and other previous medical records 
of the deceased individual.  The statement noted that the 
veteran had a laryngeal mass, which a November 2002 biopsy 
revealed to be squamous cell carcinoma.  The officer noted 
that the veteran also had COPD as recorded from a previous 
hospitalization.  At the time of the veteran's death, service 
connection was not in affect for any disability.  

The medical evidence of record has been thoroughly reviewed 
and is summarized below.  Service medical records are silent 
with respect to any findings of heart problems, laryngeal 
carcinoma or COPD.  The first post service medical evidence 
of record is a March 1973 VA medical certificate and history, 
which, although unclear, appeared to show an assessment of 
chest and back pains with cough.  A Medical Certificate from 
Veterans Memorial Hospital showed that the veteran was 
hospitalized in September 1973 for questionable active 
pulmonary tuberculosis (PTB).  Further, although unclear, it 
appears that a May 1977 VA medical certificate  showed 
diagnoses of atherosclerosis with cerebrovascular deficiency 
and presbyopia.  However, this certificate does not provide 
the veteran's name or any other indication that this document 
actually pertains to the veteran.  

A June 1984 chest x-ray showed PTB.  A November 1985 private 
medical statement from W.S., M.D. showed that the veteran was 
under his care for PTB, arteriosclerotic heart disease, 
malnutrition and carious teeth.  A November 1985 x-ray also 
showed PTB, aortic changes of arteriosclerosis and/or 
hypertension.   

The veteran was afforded a VA examination in April 1986.  An 
EKG was normal.  A contemporaneous chest x-ray showed 
pulmonary infiltrations, etiology undetermined.   

A subsequent November 1987 private medical certificate from 
M.M, M.D. and a contemporaneous x-ray again showed that the 
veteran was suffering from PTB and moderately advanced 
atherosclerosis.  A January 1990 private medical certificate 
by S.F., M.D. showed that the veteran had essential 
hypertension, and gradual loss of weight and physical 
weakness.  Another January 1990 medical certificate prepared 
by a public health nurse referred to the x-ray that showed 
PTB and moderately advanced atherosclerosis.  The examiner 
stated that at present the veteran complained of chest pain 
and occasional cough.  

In a March 1991 decision, the Board affirmed prior rating 
decisions denying service connection in pertinent part for 
PTB, hypertension and atherosclerosis.  This decision was 
subsequently affirmed in an August 1992 Memorandum Decision 
by the United States Court of Veterans Appeals (Court). 

A March 1997 handwritten statement from an "attending 
physician" provided that the veteran suffered from loss of 
weight, poor sight, loss of appetite, weak limbs, defective 
teeth, hearing, constipation, irregular urination, arthritis 
of the major joints, and symptomatic chest pain and cough.  A 
September 1997 certification showed that the veteran was 
treated for PTB and dilated aorta.  September 1997 and June 
1999 X-rays again showed minimal PTB with fibro-atelectic 
changes in the right upper lung, chronic bronchitis and 
dilated aorta.  A February 2002 certification showed 
treatment for PTB.  A June 1999 private medical certificate 
by E.E., M.D. indicated that the veteran had been under his 
care since February 1994 up to present due to COPD and PTB.  
April 2001 and October 2002 private x-rays showed an 
atherosclerotic aorta and a February 2003 x-ray in pertinent 
part also showed PTB, bronchitic process, and atheromatous 
aorta.  The medical evidence also showed that sometime in 
December 2001 the veteran suffered from a cerebral 
concussion.  

A September 2003 medical certificate showed that the veteran 
was treated in January 2000 and February 2000 for COPD.  An 
October 2002 pathology report showed squamous cell carcinoma, 
laryngeal mass.  Hospital records from November 2002 to March 
2003 from Veterans Memorial hospital showed that the veteran 
was treated for squamous cell carcinoma, larynx, stage II.  A 
November 2002 CT scan of the cervical spine and nasopharynx 
showed extensive laryngeal tumor, more on the left side with 
subglottic and surpraglottic as well as left paralaryngeal 
tumor extension, and status post tracheostomy.  Another 
September 2003 medical certificate indicated that the veteran 
had been diagnosed with squamous cell carcinoma.  

Further, a February 2004 certification and June 2004 private 
affidavit from J. O., M.D. indicated that sometime in 1950, 
he treated the veteran for PTB.  In the certification, he 
described the veteran as having symptoms of hemoptisis 
(teaspoon)  long standing cough, afternoon fever, back ache, 
sweating, loss of weight and poor appetite.  Another February 
2004 certification by A. J., M.D. provided that starting in 
April 2001 for about four months, the veteran was treated for 
PTB.  

Another June 2004 medical certificate from Dr. E.E. indicated 
that the veteran was treated for recurrent cough, poor 
appetite and low grade fever from January 1994 to August 1996 
and from June 1999 to August 1999.  The certificate 
referenced the chest x-rays that showed minimal PTB with 
fibroatelectatic changes in the right upper lobe, pleural 
thickening; right dilated aorta.   

Significantly, the medical evidence of record does not 
contain any indication that the veteran's laryngeal cancer or 
COPD were related to his active duty service.  Further, the 
medical evidence does not show that any of the veteran's 
other numerous disabilities manifested during service.  
However, given the veteran's status as a former POW and that 
there was medical evidence of possible heart problems, the 
Board requested a Veterans Health Administration (VHA) 
medical opinion.

After thoroughly reviewing the claims file, a December 2007 
VHA medical opinion done by a cardiologist stated that it was 
highly unlikely that the veteran's death was related to 
atherosclerotic or hypertensive heart disease.  The doctor 
continued that there was no meaningful evidence to support 
any diagnosis of underlying atherosclerotic heart disease, 
hypertension or hypertensive heart disease.  The examiner 
noted the veteran's death certificate, which reported the 
cause of death as "cardio-respiratory arrest," but provided 
that the statement does not imply a cause related to the 
heart or lungs themselves.  The doctor continued that there 
was no evidence that any type of cardiovascular disease 
contributed to the death in the veteran who more precisely, 
probably succumbed to respiratory failure from laryngeal 
cancer.  

Further, the doctor acknowledged the x-ray reports dating 
back to November 1985 that described a tortuous or dilated 
aorta, suggesting, "atherosclerosis and/or hypertension," 
"atheromatous aorta," "arteriosclerotic aorta" or simply 
"dilated aorta."  The doctor stated that these descriptions 
all indicate an anatomic abnormality of the aortic shadow on 
x-ray, which is not specific, but could reflect possible 
vascular disease.  Calcification of the aorta, a common and 
slightly more specific finding of atherosclerotic change was 
never described.  The abnormality did not change or progress 
on x-rays from the time of its original description until the 
veteran's death.  Moreover, even if 
atheromatous/atherosclerotic disease of the aorta was 
actually present, it does not necessarily imply and is not 
equivalent to an associated diagnosis of atherosclerotic 
heart disease.  

The doctor also recognized the November 1985 statement by Dr. 
W.S. that listed arteriosclerotic heart disease as a 
diagnosis with no other information or data.  The doctor 
stated that there was no documentation anywhere else in the 
record to support this diagnosis.  No provider, examination 
or hospital record indicated symptoms of angina, heart 
failure, arrhythmia or other clinical suspicion of heart 
disease.  The only available electrocardiogram dated April 
1986 was normal.  The diagnosis of arteriosclerotic heart 
disease appeared to be an erroneous notation, likely stemming 
from the contemporaneous speculation of possible 
atherosclerotic aorta noted on chest x-ray as outlined above.  
The doctor also noted a January 1990 medical statement from 
Dr. S.F. that reported a blood pressure of 154/74 with a 
diagnosis of essential hypertension.  The doctor stated that 
this represents the only elevated blood pressure anywhere in 
the record; nearly all documented blood pressure measurements 
were in the low normal range.  The diagnosis of hypertension 
does not appear anywhere else in the record.  Documentation 
of a single modestly elevated systolic blood pressure reading 
is insufficient to make this diagnosis.  

In conclusion, the doctor found that the medical facts of 
this case did not support diagnoses of atherosclerotic heart 
disease, hypertension, hypertensive vascular disease, or 
their complications; that there was any degree of disability 
related to such diagnosis any time during the veteran's 
lifetime; or that heart disease of any type was substantively 
related to the veteran's death.  The Board finds that when 
compared to the other medical evidence of record, this 
medical opinion has a high probative value as the doctor 
specialized in cardiology and reviewed the entire record with 
the express intent of offering an opinion as to whether the 
veteran had any heart disease that caused or contributed to 
his death.  
 
Therefore, after reviewing the medical evidence of record, 
the Board must conclude that service connection is not 
warranted for the veteran's death.  Initially, the Board 
recognizes the veteran's prisoner of war status, and the 
appellant's contentions that his death was related to being a 
prisoner of war.  However, the disabilities which caused the 
veteran's death, are not listed as diseases presumed to be 
due to being a prisoner of war.  See 38 C.F.R. § 3.309(c).  
Further, according to the December 2007 VHA opinion, the 
veteran did not suffer from atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia), which 
are presumptive disabilities for a prisoner of war.  Further, 
the examiner stated that heart disease of any type did not 
cause or substantially contribute to the veteran's death.    

Moreover, there is no medical evidence of laryngeal cancer or 
COPD in service, or any evidence linking either of these 
disabilities to service.  Moreover, there is no evidence of 
laryngeal cancer within one year of service so the service 
incurrence of this disability cannot be presumed.  The 
appellant also appears to claim that the veteran's PTB 
manifested in service, weakened the veteran over the years 
and, in turn, contributed to his death.  Even though there is 
no medical evidence to support this contention, the Board 
notes that there is no evidence of PTB in service or any 
competent medical evidence linking PTB to service.  The Board 
recognizes the physician's statements indicated that he 
treated the veteran in the early 1950s, which may have been 
within the presumptive three year period for PTB.  However, 
these statements have minimum probative value because they 
were provided many years after the reported treatment and 
without any supporting contemporaneous clinical records.  The 
first competent medical evidence of PTB is in 1973, almost 24 
years after the veteran's release from service so, in sum, 
the service incurrence of PTB may not be presumed.  

The Board recognizes the statements and affidavits from the 
appellant indicating that the veteran had been ill since his 
release from service due to being a prisoner of war.  
Further, a January 2004 joint affidavit from neighbors of the 
veteran also indicated that the veteran was sickly as early 
as the first three months in 1950 when the veteran complained 
of difficulty in breathing, chest pain, and was spitting up 
blood and looking pale.  Moreover, an August 2004 affidavit 
from the veteran's brother in law indicated that he visited 
the veteran sometime in October 1949 and the veteran was 
haggard, pale, thin and weak.  However, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).   In other words, the 
lay witnesses are competent to describe how the veteran 
looked and behaved since his discharge from service.  
However, the lay witnesses have not demonstrated that they 
have the medical expertise required to determine whether the 
veteran's death was related to service.  While the lay 
witnesses' contentions have been carefully considered, these 
contentions are outweighed by the medical evidence of record.

In conclusion, a preponderance of the evidence is against the 
appellant's claim for veteran's cause of death.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


